Appeal from a judgment of the County Court of Rensselaer County (Jacon, J.), rendered November 23, 2009, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to burglary in the second degree. County Court thereafter sentenced him as a second felony offender to an agreed-upon sentence of 8½ years in prison followed by five years of post-release supervision. Defendant now appeals.
Defendant’s only contention on this appeal is that he was improperly sentenced as a second felony offender. However, because defendant failed to object before County Court that he was improperly sentenced as a predicate felon, this issue was not preserved for our review (see People v Glynn, 72 AD3d 1351, 1352 [2010]; People v Atkinson, 58 AD3d 943, 944 [2009]). As defendant’s sole issue is unpreserved, we affirm.
Mercure, J.P, Rose, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.